Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Appellant contended that use of his testimony in the disbarment proceeding which was exacted under a grant of immunity pursuant to subdivision (e) of section 18 of the Public Utility Holding Company Act (49 U. S. Stat. 832; U. S. Code, tit. 15, § 79r, subd. [e]) violated appellant’s rights under the statute and the Fifth Amendment. The Court of Appeals held that a disciplinary proceeding was not a penalty or forfeiture within the meaning of the statute and that such testimony was properly considered in imposing disbarment on appellant. [See 7 N Y 2d 869.]